LOGO [g104763g61d51.jpg]

Exhibit 10.1

2016 Named Executive Officer Compensation

 

Name Executive Officers

   Base Salary
(Annual Rate) (1)      Target Performance
Bonus
(% of Base Salary) (2)   Options
Granted (3)  

Lisa D. Earnhardt

   $ 525,000       75%     225,000   

President and Chief

       

Executive Officer

       

Jeryl L. Hilleman

   $ 355,500       40%     75,000   

Chief Financial Officer

       

Richard E. Kaufman

   $ 331,300       35%     50,000   

Senior Vice President and

       

Chief Operating Officer

       

 

(1) Effective January 1, 2016.

(2) The actual bonus to be awarded will be at the Compensation Committee’s
discretion based on the Company’s performance against specified corporate
milestones as determined by the Compensation Committee.

(3) Granted by the Compensation Committee on January 15, 2016. The exercise
price per share of such option grant is $18.90, the closing price of the
Company’s common stock on the NASDAQ Global Market on the date of grant. The
shares subject to each option vest commencing January 1, 2016 in equal monthly
installments over four years.